FILED
                             NOT FOR PUBLICATION                            JUN 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CESAR CRUZ-MENDEZ,                               No. 12-72644

               Petitioner,                       Agency No. A092-514-431

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Cesar Cruz-Mendez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for deferral of removal under

the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence factual findings. Delgado v. Holder,

563 F.3d 863, 874 (9th Cir. 2009). We grant the petition for review, and remand.

      In denying Cruz-Mendez’s CAT claim, the BIA erred in failing to discuss

the country conditions evidence in the record. See Aguilar-Ramos v. Holder, 594

F.3d 701, 705 & n.6 (9th Cir. 2010) (“The government does not dispute that the

BIA failed to mention the Country Report in its decision.”). Thus, we grant the

petition for review and remand for the BIA to do so in the first instance. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.